lN THE SUPREME COURT OF PENNSYLVANlA
WESTERN D|STR|CT

CO|\/||\/|ONWEALTH OF PENNSYLVAN|A, 1 NO. 59 WAL 2014

Respondent :
: Petition for A||owance of Appea| from the

: Order of the Superior Court

|\/|ARY ANN |\/|CKEE,

Petitioner

ORDER

PER CUR|AM

AND NOW, this 30th day of Ju|y, 2014, the Petition for A||owance of Appea| is
DEN|ED; said denial is predicated on defects in the counseled petition, and is without
prejudice to any rights Petitioner may have pursuant to the Post Conviction Re|ief Act.